Citation Nr: 9928674	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease from L3 to S1 with traumatic arthritis, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1986 to August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The claims are plausible and all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained. 

2.  The veteran's service-connected degenerative disc disease 
from L3 to S1 with traumatic arthritis is manifested by low 
back pain with severe limitation of motion, muscle spasm, 
spinal fusion at L3-5, antalgic gait, flattening of the 
lumbar lordosis, and radiculopathy into the right lower 
extremity. 

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to an increased rating for low 
back disability and individual unemployability due to 
service-connected disabilities are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 60 percent evaluation for degenerative 
disc disease from L3 to S1 with traumatic arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Code 5293 (1998); VAOPGCPREC 36-97 (December 12, 1997).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 
Part 4 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
Id.  The veteran has been afforded a VA examination and 
treatment records have been obtained.  The Board is satisfied 
that all available relevant evidence has been obtained 
regarding the claims, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Increased Rating for Low Back

The report of a July 1996 CT scan of the veteran's 
lumbosacral spine reflects that there was diffuse posterior 
bulging of the disc at three levels with no definite evidence 
of disc herniation.  There were osteoarthritic changes.  An 
October 1996 letter from John H. Swicord, M.D., a private 
physician, reflects that the veteran was permanently limited 
to 15 pounds lifting and no forward bending of the hips.  He 
was not allowed to run, jump, or do any physical exercise 
other than swimming.  A March 1997 VA outpatient treatment 
record reflects that the veteran had fallen down stairs the 
night before.  Examination revealed decreased range of lumbar 
spine motion secondary to pain.  There was paralumbar 
tenderness with spasm.  Straight leg raising was positive.  

The report of an April 1998 VA orthopedic examination 
reflects that the veteran reported that following the initial 
injury to his back, he had minimal problems for approximately 
4 to 5 years, but began having significant discomfort 1 to 2 
years previous.  He complained of pain across the low back 
that was made worse by sitting for long periods as well as 
any weather changes, bending, or lifting.  He complained of 
numbness and tingling along the lateral aspect of the right 
lower extremity.  He used a cane for ambulation.  Examination 
reflected that the veteran ambulated with a moderately 
antalgic gait on the right.  There was flattening of the 
lumbar lordosis as well as diffuse discomfort over the lumbar 
spine.  Range of motion was accomplished to 25 degrees of 
forward flexion, 10 degrees of extension, and 10 degrees of 
lateral bending bilaterally.  Straight leg raising was 
negative and deep tendon reflexes were two plus and 
symmetrical.  There was subjectively decreased sensation in 
the area of the trochanter level of the midcalf along the 
lateral aspect of the right lower extremity.  The impression 
included persistent low back pain with radiation to right 
lower extremity following spinal fusion at L3-5.  

The veteran's service-connected low back disability has been 
evaluated under Diagnostic Code 5293 of the Rating Schedule.  
Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief, a 40 percent evaluation is warranted.  For pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief, a 60 percent evaluation 
is warranted.  

VAOPGCPREC 36-97 provides that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, must be considered when a veteran receives 
less than the maximum schedular rating under Diagnostic Code 
5293.  There is competent medical evidence that the veteran 
has degenerative disc disease at multiple levels and he has 
undergone spinal fusion at L3-5.  Further, there is competent 
medical evidence that demonstrable muscle spasm has been 
shown as well as radiculopathy into the right lower 
extremity.  Further, the competent medical evidence reflects 
severe limitation of motion.  In light of the General 
Counsel's opinion, the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
degenerative disc disease from L3 to S1 with traumatic 
arthritis more nearly approximates the criteria for 
pronounced intervertebral disc syndrome.  In resolving all 
doubt in the veteran's behalf, the Board concludes that a 60 
percent evaluation under Diagnostic Code 5293 is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7.  

Individual Unemployability

The veteran's compensable service-connected disability is 
degenerative disc disease from L3 to S1 with traumatic 
arthritis, evaluated as 60 percent disabling.  Service 
connection is also in effect for residuals of right and left 
wrist injuries, both evaluated as noncompensably disabling.  
The combined service-connected disability evaluation is 60 
percent.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  Thus, the veteran meets the percentage criteria for 
the assignment of a total rating based upon individual 
unemployability.  

A review of the record reflects the veteran has reported a 
high school education and occupational experience as a sales 
manager, pastor, and construction site operator.  The record 
reflects that the veteran is not currently employed.  

With consideration of the above set forth medical evidence, 
as well as the veteran's statements and those of his 
acquaintance, contained in a statement received in October 
1997, the veteran's education and his prior work history, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not the veteran would be able to 
perform any occupation.  In this regard, the Board concludes 
that because of the limits placed on the veteran by his 
service connected back disability he would be unable to 
perform substantially gainful employment even as a manager or 
pastor.  In resolving all doubt in the veteran's behalf, the 
veteran is unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 
and Part 4. 


ORDER

An increased rating of 60 percent for degenerative disc 
disease from L3 to S1 with traumatic arthritis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A total rating based on unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals




 

